                                         Case 3:17-cv-00308-WHO Document 175 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE SUCCESSOR AGENCY TO THE                        Case No. 17-cv-00308-WHO
                                         FORMER EMERYVILLE
                                   8     REDEVELOPMENT AGENCY AND THE
                                         CITY OF EMERYVILLE,                                ORDER ON DISCOVERY DISPUTE
                                   9                    Plaintiff,                          Re: Dkt. No. 174
                                  10             v.
                                  11
                                         SWAGELOK COMPANY, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          The parties have a discovery dispute concerning the depositions of several former

                                  15   executives of HBML who have knowledge about the transactions that are the basis for the claims

                                  16   of alter ego against HBML. HBML wants to take their deposition now in a time-limited way to

                                  17   preserve their testimony, as the witnesses range in age from 60s to 80s. The other parties want to

                                  18   take a discovery deposition of them before the trial deposition.

                                  19          Given that these witnesses appear to be central to the claim of alter ego, their testimony

                                  20   should be as clearly presented to the jury as possible. While HBML would be able to present its

                                  21   own witnesses clearly on direct, without a discovery deposition coherent cross-examination would

                                  22   be very difficult. At the same time, HBML points out that these depositions have been continued

                                  23   for months and the moving parties here have not tried to take them. If the witnesses are important,

                                  24   their testimony should be preserved.

                                  25          In light of those competing concerns, I ORDER that the parties meet and confer to agree

                                  26   on a schedule for these witnesses that allows completion of discovery depositions of no more than

                                  27   7 hours per witness by November 30, 2020. They may be conducted via remote means. If HBML

                                  28   wishes to conduct a further deposition for trial purposes thereafter, it may do so, scheduling the
                                           Case 3:17-cv-00308-WHO Document 175 Filed 09/29/20 Page 2 of 2




                                   1   trial deposition at least thirty days after the discovery deposition for that witness and no earlier

                                   2   than December 7, 2020. The moving parties are limited in their cross-examination of that trial

                                   3   testimony to no more than three times the length of the direct examination in total, absent

                                   4   agreement or leave of court.1

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 29, 2020

                                   7

                                   8
                                                                                                      William H. Orrick
                                   9                                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                        I have chosen this limit because I do not want the trial cross-examination to turn into a second
                                  28   discovery deposition. The parties are free to agree that more or less time is required once they
                                       know the import of each witness’s testimony.
                                                                                        2
